Korner,1 Chairman:
This proceeding is for the redetermination of deficiencies in income and profits taxes for the years 1920 and 1921 in the total amount of less than $10,000. It was submitted for decision on the pleadings and an admitted affidavit of the president of the petitioner.
The petitioner is a corporation organized under the laws of the State of New York, with its principal office and place of business at New York City.
*947The petitioner in the year 1920, or prior thereto, took out policies of insurance on the lives of its officers, and it paid as premiums on these policies the amounts of $3,157 in the year 1920 and $7,772 in the year 1921, which it deducted in computing its net income for those years.' The respondent disallowed the deductions.
The only facts we are able to find are those alleged by the petition and admitted by the answer, and such as are contained in an affidavit. The answer admits no material allegations of the petition but on the contrary denies all of such allegations except the formal ones. The affidavit which was admitted by consent enables us to make the meagre findings herein contained. Neither the admissions in the pleadings nor the affidavit introduced in evidence discloses the provisions of the policies, to whom they were payable, or the terms of an agreement pursuant to which it is alleged they were taken out. On the record the determination of the Commissioner must be approved.

Judgment will be entered for the respondent after 15 days' notice, under Bule 50.


 This decision was prepared durine Mr. Earner's term, of office.